Citation Nr: 0628404	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-05 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral genu 
varus.  

2.  Entitlement to service connection for a left index finger 
disorder.  

3.  Entitlement to service connection for a respiratory 
disorder. 

4.  Entitlement to service connection for a nervous disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from October 1985 to April 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  The veteran's bilateral genu varus as a congenital 
disorder is not a disability for VA compensation purposes, 
and was not aggravated by his active military service.

2.  The veteran does not have either a left index finger or a 
respiratory disorder.  

3.  The veteran filed his claim for service connection for a 
nervous disorder after June 9, 1998 and October 31, 1990; 
therefore, the veteran's nicotine dependence and alcohol 
dependence are disorders for which no VA compensation can be 
paid.

4.  The veteran's caffeine-induced insomnia is not related to 
his active military service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral genu varus is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005). 

2.  Service connection for a left index finger disorder is 
not established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005). 

3.  Service connection for a respiratory disorder is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005). 

4.  Service connection for a nervous disorder is not 
established.  38 U.S.C.A. §§ 1103(a), 1131, 5107 (West 2002); 
38 C.F.R. § 3.300, 3.301, 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty and not the 
result of willful misconduct or the abuse of alcohol or 
drugs.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303(a) 
(2005).  The law specifically states that "no compensation 
shall be paid if the disability is a result of the veteran's 
own willful misconduct or abuse of alcohol or drugs."  38 
U.S.C.A. § 1131.  Willful misconduct means an act involving 
conscious wrongdoing or known prohibited action.  See 38 
C.F.R. § 3.1(n).  Alcohol abuse is the drinking of alcoholic 
beverages in an amount, over any period of time, sufficient 
to cause a disability or death.  See 38 U.S.C.A. § 105(a) 
(West 2002); 38 C.F.R. § 3.301(d).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001), held that a veteran can receive compensation for 
alcohol or drug abuse disability acquired as secondary to, or 
as a symptom of, his or her service-connected disability.  38 
C.F.R. § 3.310(a) (2005).  But the veteran does not claim 
that his alcohol dependence is due to his service-connected 
disabilities.  

Service connection is prohibited for disability or death on 
the basis that the disability or death resulted from disease 
or injury attributable to the use of tobacco products during 
a veteran's active service for claims filed after June 9, 
1998.  38 U.S.C.A. § 1103(a) (West 2002); see also 38 C.F.R. 
§ 3.300(a) (2005).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  The first requirement for any service 
connection claim is competent evidence of existence of a 
current disability.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 



Genu Varus

With regard to the veteran's bilateral genu varus deformity, 
the veteran's service medical records show that he was 
treated for complaints of knee pain in service.  In October 
1985, the veteran was treated for knee pain after running, he 
was diagnosed with soft tissue swelling of both knees, he was 
put on profile and was excused from drills, physical 
training, running, pushups, lifting, unnecessary walking, and 
was allowed to wear tennis shoes.  This altered profile was 
in effect for four days.  Later the same month, the veteran 
consulted with an orthopedist, who confirmed that the veteran 
had soft tissue swelling of the knees without effusion.  
There was no tenderness or instability of the knees; the 
veteran also had full range of motion and strength.  A medial 
meniscus tear was suspected and the veteran was excused from 
physical training for ten days and prescribed an immobilizer 
and crutches.  X-rays of the knees showed no significant 
bony, articular, or soft tissue abnormalities; the impression 
was that his knees were normal.  In December 1985, a 
treatment record reflected that the veteran's knee problems 
were resolved.  In January 1986, the veteran was diagnosed 
with left knee strain and excused from running for ten days.  
At his follow-up appointment, his range of motion was normal.  

In an October 2002 statement, a private physician indicated 
that the veteran was in good health when he entered service; 
that, during service he started with pain and swelling of 
both knees and had several evaluations for his problem, but 
no complete relief from it; and that the veteran's knee 
problems are still present and impair his physical functions.  

After examining the veteran and reviewing the claims file, 
including an October 2002 private physician's statement and 
findings on July 2003 x-rays and magnetic resonance imaging 
(MRI) of both knees, a July 2003 VA joints examiner concluded 
that the veteran's bilateral knee condition is not at least 
as likely as not related to the symptoms shown in service.  
The examiner added that the veteran's bilateral genu varus is 
a congenital condition.  The MRI of both knees revealed 
normal findings with no evidence of meniscus or ligament 
tears and no pathology.  X-rays were also normal showing no 
bone, articular or soft tissue pathology.  

The VA examination, and accompanying opinion, is entitled to 
great probative weight and provides evidence against the 
claim.  Thus, the Board finds that the preponderance of the 
evidence is against service connection for bilateral genu 
varus.  In support of this, the Board notes that the 
veteran's in-service soft tissue swelling and knee pain were 
acute and transitory, not chronic.  Post-service medical 
evidence confirms that his in-service knee problems have 
resolved, as no pathology was found on examination or 
radiological studies.  Instead, his current knee disorders 
are congenital and not related to service.  There is no 
competent post-service medical evidence that provides a link 
between the veteran's bilateral genu varus and his treatment 
for swelling and knee pain in service.  There is also no 
evidence of in-service aggravation of his congenital genu 
varus.  Thus, the Board finds that the preponderance of the 
evidence is against service connection for bilateral genu 
varus.  38 U.S.C.A. § 5107(b).  The appeal is denied.  

Left Index Finger/Respiratory

In an October 2002 statement, a private physician indicated 
that the veteran was in good health when he entered service; 
that, during service he fell and injured the second finger on 
his left hand; and that since then the veteran has continued 
to have discomfort and decreased function of his left index 
finger.  She added that the veteran reports having a 
respiratory infection that required hospitalization for 
several days, because of which he was demoted in rank.

A July 2003 VA examination report, confirms that the veteran 
was treated at sick call in February 1986 for edema and a 
laceration of the left index finger, which did not require 
repair.  X-rays were normal, and the veteran was treated with 
a splint and physical profile.  The veteran reported injuring 
his left index finger in service during a running exercise.  
He stated that grasping objects caused pain.  He described 
three acute flare-ups during the previous year.  On physical 
examination, the left index finger revealed no scars or 
functional defects of the left hand, contrary to the October 
2002 private physician's statement.  The veteran can touch 
with the tip of the left thumb, the tip of all the fingers 
from the left hand.  He can also touch with the tip of all 
the fingers of the left hand, the median transverse fold of 
the palm of his left hand.  The veteran can spread the 
fingers and do the reverse.  He can open and close the hands 
without problems.  There are no trophic disturbances, or 
atrophy of thenar or hypothenar areas of the left hand.  The 
veteran's grasping strength was 5/5, which was normal.  There 
was no ape hand or griffin claw deformity present.  The 
examiner measured the veteran's range of motion in his left 
index finger and found the flexion of each joint to be 90 
degrees and extension for each joint was 0 degrees.  There 
was no additional limitation due to pain, fatigue, weakness, 
or lack of endurance.  X-rays of the left index finger showed 
normal findings.  The examiner did not diagnose the veteran 
with a left index finger disorder.  

Similarly, there is no medical evidence of record to show 
that the veteran has a current respiratory disorder.  A 
December 1985 service medical record shows treatment for flu-
like symptoms without target organisms for which he was 
prescribed Tylenol.  Contrary to the private physician's 
statement, the veteran was not hospitalized for his symptoms.  
The veteran's post-service medical records do not show that 
he has been diagnosed with, or treated for, a respiratory 
disorder.  

Since the veteran does not have current left index finger and 
respiratory disorders, his claims for service connection must 
be denied.  Brammer, 2 Vet. App. at 494.

Nervous Disorder

In an October 2002 statement, a private physician and 
internal medicine specialist, indicated that the veteran was 
in good health when he entered service; that, during service 
the veteran attempted suicide; that before this incident he 
was not eating well, felt sad, had crying spells, and was 
anxious; and that he became worse after the incident and was 
discharged with a diagnosis of personality disorder.  After 
discharge, he continued to feel sad, had insomnia, and crying 
spells even in the company of friends.  The veteran reported 
constant anxiety and tiredness and has had suicidal 
ideations.  The private physician opined that the veteran was 
misdiagnosed as having a personality disorder and that he has 
signs and symptoms of major depression, which started during 
service and was the reason for his discharge.

With regards to the veteran's claim for service connection 
for a nervous disorder, the veteran underwent a VA mental 
disorders examination in September 2003.  He reported a 
suicidal gesture in service, but denied any other 
hospitalization or outpatient care for a mental disorder.  He 
complained of insomnia.  He reported that on weekends, he 
drank as many as 17 beers daily, in addition to whisky, 
vodka, and rum in a large, but unspecified amount.  He 
reported smoking a large, but undetermined, amount of 
cigarettes and drinking as many as 20 cups of coffee per day.  
Upon examination, the veteran had good personal hygiene.  He 
was alert, cooperative, and friendly toward the examiner.  
His mood was euthymic to cheerful.  He did not have suicidal 
or homicidal ideation.  There was no evidence of delusions, 
hallucinations, or cognitive deficits.  His judgment was 
fair.  The veteran did not have impaired thought processes or 
communication.  No inappropriate, obsessive, or ritualistic 
behavior was observed.  He had no short or long term memory 
impairment.  His speech was relevant and logical.  The 
examiner did not find that the veteran was depressed or 
anxious.  He did not have impaired impulse control.  The 
examiner diagnosed the veteran with alcohol dependence, 
nicotine dependence, and caffeine-induced sleep disorder, 
insomnia type.  The examiner opined that these current 
conditions are not related to the incident in service, nor 
did he find the veteran to be depressed.  

The Board finds that October 2002 letter from an internal 
medicine specialist is entitled to some probative weight, but 
not as much as the September 2003 VA examiner's opinion.  The 
private physician is not a psychiatrist, she did not discuss 
the DSM-IV criteria for major depression in her letter, and 
there is no evidence that she reviewed the veteran's claims 
file.  The VA examiner, on the other hand, reviewed the 
claims file, examined the veteran, described his symptoms in 
detail, and showed how the veteran did not meet the 
diagnostic criteria for a compensable mental disorder other 
than a caffeine-induced sleep disorder, insomnia type.  The 
VA examiner opined that this condition, along with the 
veteran's alcohol and nicotine dependence, is not related to 
the incident in service, nor did he find the veteran to be 
depressed.  The veteran's service medical records are 
completely negative for diagnoses of, or treatment for, 
alcohol, nicotine, or caffeine dependencies.  Even if alcohol 
or nicotine dependency originated in service, the veteran 
cannot receive compensation for them since he filed his 
service-connection claims in March 2003.  No compensation 
shall be paid if the disability that is the result of the 
veteran's own willful misconduct or abuse of alcohol or that 
stems from the use of tobacco in service.  38 U.S.C.A. 
§§ 1103(a), 1131.  Additionally, there is no post-service 
evidence to provide a link between the veteran's period of 
active service and his caffeine-induced sleep disorder.  

In terms of the veteran's and his representative's 
statements, they, as laypersons, with no apparent medical 
expertise or training, are not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Espiritu, 2 Vet. App. 
at 494.  Accordingly, the Board finds that the preponderance 
of the evidence is against service connection for the claimed 
disorders, to include a nervous disorder.  38 U.S.C.A. 
§ 5107(b).  The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002 & Supp. 2006).  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  That is, by a 
letter dated in March 2003, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  The Board observes that the RO 
sent the VCAA notice in March 2003, prior to the adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  Although the RO did not specifically ask 
the veteran to provide any evidence in his possession that 
pertains to the claims, the March 2003 letter asked the 
veteran to send in information describing additional evidence 
or to send the evidence itself to the RO.  Neither the 
veteran nor his representative has made any showing or 
allegation that the content of the VA's notice resulted in 
any prejudice to the veteran.  Thus, the Board is satisfied 
that the March 2003 VA notice letter fully notified the 
veteran of the need to give VA any evidence pertaining to his 
claims and provided all notice required by the VCAA, such 
that there is no prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

Although the veteran was not informed of what would be needed 
to establish an initial disability rating and effective date, 
if his claims were granted, since the veteran's claims for 
service connection are being denied, no disability rating or 
effective date will be assigned.  Therefore there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, and VA 
examination reports.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained for a respiratory disorder.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service-connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of  McLendon are not met in this case.  

The standards of McLendon are not met with regards to the 
veteran's claim for service connection for a respiratory 
disorder because the first requirement is not met.  There is 
no competent evidence of a current respiratory disability, or 
persistent or recurrent symptoms of a respiratory disability.  


ORDER

Service connection for bilateral genu varus is denied.  

Service connection for a left index finger disability is 
denied.  

Service connection for a respiratory disorder is denied.  

Service connection for a nervous disorder is denied.  



____________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


